Citation Nr: 0300472	
Decision Date: 01/09/03    Archive Date: 01/28/03	

DOCKET NO.  96-02 511	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for chronic lung and 
skin disorders, to include skin cancer, claimed as 
secondary to mustard and/or chlorine gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to 
October 1945.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

This case was previously before the Board in March 1998 
and November 2001, on which occasions it was remanded for 
additional development.  The case is before the Board for 
appellate review. 


FINDINGS OF FACT

1.  A chronic skin disorder, to include skin cancer, is 
not shown to have been present in service, or for a number 
of years thereafter, nor is it the result of exposure to 
mustard and/or chlorine gas in service. 

2.  A chronic lung and/or respiratory disorder is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of exposure to mustard 
and/or chlorine gas in service.  


CONCLUSIONS OF LAW

1.  A chronic skin disorder, to include skin cancer, was 
not incurred in or aggravated by active military service, 
nor may such a disorder be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309, 3.316 
(2002).  

2.  A chronic lung/respiratory disorder was not incurred 
in or aggravated by active military service, nor may such 
a disorder be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.316 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of the veteran's service entrance examination 
in April 1941, three 1 1/2-inch scars in the area of his 
right forehead were noted.  A service clinical record 
dated in February 1945 reveals that while stationed in 
Luzon, the veteran was seen at that time for contagious 
impetigo of the hands, face and neck.  Following 
treatment, his condition was improved.  At the time of a 
service separation examination in October 1945, a 1-inch 
by 1/2 inch scar was noted in the area of the volar aspect 
of the veteran's right mid forearm.  It was asymptomatic.  
(Service connection is currently in effect for this 
disability).  Additionally noted was the presence of 
nondisabling tinea crura.  At the time of service 
separation, the veteran's lungs were within normal limits, 
and no pertinent diagnosis was noted.

A VA general medical examination conducted in November 
1948 was negative for history, complaints, or abnormal 
findings indicative of the presence of a skin disorder 
(including cancer) or any disability of the lungs.

In correspondence of March 1974, the veteran's private 
physician wrote that, in 1950, he had removed a number of 
malignant skin growths, namely, basal cell carcinoma(s), 
from the veteran's hands.  Reportedly, in 1967, it became 
necessary to remove other malignant growths from the 
veteran's face.  In 1968, an epidermoid carcinoma was 
excised from the veteran's forehead.  In 1970, the veteran 
underwent surgical removal of a large basal cell lesion 
from his left face.  In 1971, other basal cell cancers 
were removed from the veteran's temple, the right corner 
of his mouth, and his lower lip.  In January and February 
of 1974, it became necessary to perform additional surgery 
on the veteran's left face due to recurrent basal cell 
carcinomas.  Currently, there was evidence of metastasis 
to the veteran's right face and forehead which would 
require additional surgery, and possibly radiation.  

In correspondence of April 1974, another of the veteran's 
private physicians wrote that he had first treated the 
veteran in January 1974, with two additional surgeries in 
February and March of that same year.  The pertinent 
diagnosis was squamous cell carcinoma of the left cheek.

Private medical records covering the period from June 1982 
to May 1993 show treatment during that time for various 
basal and squamous cell carcinomas, as well as multiple 
actinic keratoses.  

On VA dermatologic examination in late June 1993, the 
veteran gave a history of multiple skin cancers of both 
the basal and squamous cell types.  Reportedly, he had 
undergone extensive surgeries, including multiple skin 
grafts, in addition to radiation therapy.  He gave a 
history of exposure to mustard gas and Lewisite gas and 
duty in the South Pacific during service.  On examination, 
there was extensive actinic damage on his face, forearms, 
chest, and back.  Also noted were many well-healed scars, 
including graft sites on the right shoulder, left forearm, 
and entire left cheek.  There were a number of well-healed 
scars on his forehead, as well as a well-demarcated patch 
in the area of the right medial abdomen.  At the time of 
examination, a punch biopsy was performed on the lesion of 
the right abdomen.  The pertinent diagnoses were extensive 
actinic damage and history of actinic keratosis, squamous 
cell carcinoma, and basal cell carcinoma; and punch biopsy 
of the right abdomen, rule out bones disease versus 
mycosis fungoides.

A VA pathology report covering the aforementioned punch 
biopsy of the veteran's abdomen dated in July 1993 
revealed an epidermal cyst with granulomatous inflammation 
consistent with rupture.

On VA pulmonary examination in July 1993, the veteran gave 
a longstanding history of bronchitis, with dyspnea on 
exertion.  Currently, the veteran was receiving treatment 
in the form of inhaled bronchodilators.  When further 
questioned, the veteran gave an at least 30-pack-year 
history of smoking, though, according to the veteran, he 
had stopped (smoking) in 1980.  The veteran further stated 
that, for a period of two years in service, he was in 
charge of training new infantrymen in the use of their gas 
masks.  Reportedly, in that capacity, the veteran was 
involved in drills where they "filled up the concrete 
bunkers with mustard gas" and taught people how to wear 
their gas masks.  The veteran stated that he had been a 
part of perhaps 25 or 30 drills involving repeated 
exposure to mustard gas, which, in his opinion, had some 
connection with his current lung disease.  

Following physical examination, the clinical assessment 
was of a 73-year-old male with a 30-pack-year history of 
smoking, which history was consistent with chronic 
bronchitis.  Additionally noted was a history of repeated 
exposure to mustard gas, though, according to the veteran, 
he was at all times wearing a gas mask by his 
recollection.  

Currently of record are three identical "buddy" statements 
dated in July 1993.  The statements were to the effect 
that their authors were with the veteran at Camp Shelby, 
Mississippi, from March 1941 to December of 1943, where 
they went through a concrete bunker filled with chlorine 
gas, Lewisite gas, and mustard gas, in their training very 
often.

In correspondence of December 1993, the National Personnel 
Records Center indicated that it had found no records 
verifying the veteran's participation in mustard gas tests 
at Camp Shelby, Mississippi.

In a Report of Contact dated in June 1994, it was noted 
that the veteran was not on the VA's Epidemiology Service 
list of Army mustard gas participants.  The contact was 
between the RO and VA Central Office personnel.

In correspondence of July 1994, the RO requested of the 
U.S. Army Chemical and Biological Defense Agency that they 
confirm the veteran's participation in any mustard gas 
testing.  

In correspondence of October 1994, the U.S. Army Chemical 
and Biological Defense Command stated that they were 
unable to assist the RO in researching the veteran's 
possible exposure to mustard gas.  This was because the 
information contained in the RO's original request was 
insufficient to conduct a search for the required 
information.  In that regard, the specific information 
required consisted of the date of the veteran's suspected 
exposure (i.e., month and year); whether or not the event 
in question occurred during basic training; the location 
(i.e., duty station); the equipment tested (i.e., mask or 
protective clothing); the nature of the test or training 
(i.e., in a gas chamber or field exercise, or in some 
other form); and the unit to which the veteran was 
assigned.  

In correspondence of November 1994, the RO requested that 
the veteran provide certain information necessary to 
process his claim based on exposure to mustard gas.  
Specifically, it was requested that the veteran state the 
name of his claimed disability as specifically as 
possible; submit complete clinical records of all medical 
care received in connection with his claimed disability; 
provide the date of his exposure to the agent in question; 
indicate if the exposure occurred during basic training; 
give the location of the exposure; describe the equipment 
tested (i.e., mask or protective equipment); describe in 
detail the events of his exposure (i.e., gas chamber, 
field exercise, or other situation); give the unit to 
which he was assigned at the time of the exposure in 
question; submit a record of all exposures occurring 
before and after his military service; and provide the RO 
with a family history/profile of cancer.  

In response to the aforementioned correspondence, the 
veteran, in a statement of December 1994, indicated that 
he suffered from skin cancer of the face, shoulder, and 
neck; that he had received treatment at the VA Medical 
Center located in Indianapolis, Indiana; that he had been 
exposed to the agents in question during the years from 
1941 to 1943; that his exposure had occurred during the 
time from basic training until the time of his discharge; 
that his exposure had occurred while testing gas masks; 
that he had experienced constant exposure as a chemical 
warfare instructor; that he had served in Company A of the 
152nd Infantry, 38th Division; that he had experienced no 
exposure to the agents in question either before or after 
his period of active service, and that no member of his 
family had a history of cancer.  

In correspondence of January 1996, the RO requested of the 
U.S. Army Chemical and Biological Defense Agency that they 
confirm the veteran's participation in any testing or 
exposure to mustard gas.  Included in the RO's 
correspondence was a description of the veteran's reported 
exposure.  

In correspondence of early February 1996, the U.S. Army 
Chemical and Biological Defense Command wrote that it was 
unable to supply any information on the veteran, inasmuch 
as it did not maintain medical or personnel records of 
former members of the military.  Additionally indicated 
was that there was very little information on file related 
to Camp Shelby.  It was requested that the veteran supply 
additional information related to his duties and the types 
of classes he was required to teach while on active duty.  
The more detail the veteran's statement contained, the 
better chance there was that the information provided 
might assist in a settlement of the veteran's claim.  

In correspondence of mid-February 1996, the RO informed 
the veteran that verification of his exposure to mustard 
gas could not be made without additional information.  
Specifically, it was requested that the veteran supply 
additional information related to his duties and the types 
of classes he was required to teach while on active duty.  

In a statement of February 1997, the veteran's accredited 
representative argued that the veteran's chronic lung 
problems and skin condition, including skin cancer, were 
directly caused by exposure to chemical agents, including 
chlorine and mustard gas.  Reportedly, the veteran was 
involved in testing at Camp Shelby, Mississippi, during 
1941, 1942, and 1943, at which time he experienced 
"constant exposure" to chemical agents as a chemical 
warfare instructor at his duty station.

In correspondence from the RO to the U.S. Army Chemical 
and Biological Defense Agency dated in early March 1997, 
it was noted that a previous January 1996 request 
concerning the veteran's disability claim had 
inadvertently given the veteran's incorrect first name.  
The veteran's correct name was then provided.  The RO 
additionally indicated that they had been instructed to 
send a request for a search of the records in order to 
confirm the veteran's allegation that he was exposed to 
mustard gas.  Accordingly, attached copies of prior 
letters were included for help in searching the agency's 
files.  

In correspondence of mid-March 1997, the U.S. Army 
Chemical and Biological Defense Command indicated that it 
was unable to assist the RO in researching the veteran's 
claim.  Noted at the time was that, in previous 
correspondence, a request had been made for a description 
of the events which the veteran believed exposed him to 
mustard agent.  Unfortunately, the veteran's statement was 
lacking, making it impossible to provide further 
information.

In correspondence of April 1998, the RO requested that the 
veteran provide additional information in order that 
further action might be taken on his claim for service 
connection for residual disability due to exposure to 
mustard gas.  Specifically, it was requested that the 
veteran state the name of the disability for which he 
sought compensation; complete clinical records of all 
medical care received in connection with that disability; 
the date of his exposure (i.e., month and year); whether 
or not his exposure occurred during basic training; the 
location of his exposure (i.e., duty station); what 
equipment was tested (mask or protective equipment); the 
events surrounding his exposure (gas chamber, field 
exercise, or other situation); the unit of his assignment 
at the time of the alleged exposure; a record of all 
exposure occurring before and after his military service, 
to include occupational sources of exposure to known 
carcinogens, including cigarettes and chemicals; and a 
family history/profile of cancer.

In correspondence from the RO dated in August 1998, it was 
requested that the U.S. Army Chemical and Biological 
Defense Agency provide confirmation of the veteran's 
participation in any testing or exposure to mustard gas.  

In correspondence to the RO dated in mid-August 1998, the 
U.S. Army Chemical and Biological Defense Command 
indicated that it had twice responded to requests for 
information regarding the veteran's claim, but had not yet 
received information necessary in order to conduct a 
thorough search, or provide information related to 
training activities in which the veteran might have 
participated.  Once again, it was requested that the RO 
provide information which had been requested in previous 
correspondence.  

Analysis

The veteran in this case seeks service connection for 
chronic lung and skin disorders, including skin cancer, 
claimed as the residual of exposure to mustard and/or 
chlorine gas while on active duty.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period 
of war, and a malignancy, such as cancer, becomes manifest 
to a degree of 10 percent or more within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Regarding the veteran's theory that the disabilities 
currently under consideration are the result of exposure 
to vesicant agents (i.e., mustard and/or chlorine gas) in 
service, pertinent regulations provide that:  

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:  

(1) Full-body exposure to nitrogen or sulfur mustard 
during active military service together with the 
subsequent development of chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers:  nasopharyngeal, laryngeal, lung 
(except mesothelioma), or squamous cell carcinoma of 
the skin.  

(2) Full-body exposure to nitrogen or sulfur mustard 
or Lewisite during active military service together 
with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease.  

(3) Full-body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia.  

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's 
own willful misconduct, or there is affirmative evidence 
that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition.  
38 C.F.R. § 3.316 (2002).  

Put somewhat more simply, for claims involving exposure to 
mustard gas, the veteran must prove evidence of inservice 
exposure and a diagnosis of current disability, but is 
relieved of the burden of providing medical evidence of a 
nexus between the current disability and his inservice 
exposure.  Rather, that nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 
38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2002); see also 
Pearlman v. West, 11 Vet. App. 443, 446 (1998).  

Finally, even if the criteria for service connection under 
the provisions of 38 C.F.R. § 3.316 are not met, a veteran 
is not precluded from establishing entitlement to service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service medical records in this case are negative for 
evidence of a chronic lung and/or pulmonary disorder, or a 
chronic disorder of the skin, including skin cancer.  
While during service, the veteran received treatment for 
what was described as contagious impetigo and tinea crura, 
these episodes were acute and transitory in nature, and 
resolved without residual disability.  At no time 
subsequent to the veteran's discharge has he received a 
diagnosis of or treatment for either of these particular 
skin problems.  In point of fact, the earliest clinical 
indication of the presence of a chronic skin disorder is 
revealed by private medical records dated in 1974, noting 
treatment for basal cell carcinoma in 1950, five years 
following the veteran's discharge from service.  Chronic 
bronchitis was first noted many years following the 
veteran's discharge from service, and in conjunction with 
a 30-pack-year history of smoking.  

The Board concedes that, since the time of the veteran's 
discharge from service, he has received treatment for both 
squamous cell carcinoma and chronic bronchitis, diseases 
subject to a presumption of service incurrence where there 
has been full-body exposure to nitrogen or sulfur mustard 
gas during such service.  See 38 C.F.R. § 3.316 (2002).  
However, there is no objective evidence that the veteran 
experienced full-body exposure to nitrogen or sulfur 
mustard gas, or, for that matter, chlorine gas, during his 
period of active service.  Notwithstanding the three 
identical statements from the veteran's former service 
colleagues, there is no official record that, at any time 
during the veteran's period of active military service, he 
suffered full-body exposure to either nitrogen or sulfur 
mustard (or chlorine) gas as part of any chamber or field 
exercise.  This remains the case despite repeated attempts 
by the RO and the U.S. Army Chemical and Biological 
Defense Command to verify such exposure.  However, given 
the general nature of the information provided by the 
veteran, his exposure could not be confirmed.  Under such 
circumstances, the veteran's claim must be denied.  

In reaching the above determination, the Board has given 
due consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA) 38 U.S.C.A. 
§§  5100-5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.126(a) (2002), as those 
provisions redefine the obligations of the VA with respect 
to the duty to assist, and the enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

However, in the case at hand, it is clear that the VA has 
met its "duty to assist" the veteran in the development of 
all facts pertinent to his claim.  To that end, on 
numerous occasions, the veteran has been informed of the 
VA's obligation to develop requested evidence, and given 
the opportunity to provide information necessary to obtain 
any evidence which had not already been procured.  Because 
no additional evidence has been identified by the veteran 
as being available but absent from the record, the Board 
finds that any failure on the part of the VA to further 
notify the veteran what evidence would be secured by the 
VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.


ORDER

Service connection for chronic lung and skin disorders, to 
include skin cancer, claimed as secondary to mustard 
and/or chlorine gas exposure, is denied.  



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

